953 F.2d 1179w
NATIVE VILLAGE OF TYONEK, Plaintiff-Appellee,v.Donald PUCKETT, and Erna Puckett;  Fred Slawson, andVirginia Slawson, Defendants-Appellants.NATIVE VILLAGE OF TYONEK, Plaintiff-Appellant,v.Donald PUCKETT;  Erna Puckett;  Alexandra Kaloa;  EstherKaloa;  Fred Slawson;  Virginia Slawson;  AlecConstantine;  Olga Constantine,Defendants-Appellees.NATIVE VILLAGE OF TYONEK, Plaintiff-Appellee,v.Donald PUCKETT, and Erna Puckett;  Fred Slawson, andVirginia Slawson, Defendants,andAlexandra Kaloa;  Esther Kaloa;  Alec Constantine;  OlgaConstantine, Defendants-Appellants.
Nos. 87-3569, 87-3587 and 87-3588.
United States Court of Appeals,Ninth Circuit.
Jan. 13, 1992.

1
NOTE: THE COURT HAS WITHDRAWN THIS OPINION.  SEE 957 F.2d 631.